Citation Nr: 1455460	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a left shoulder injury. 

3. Entitlement to service connection for residuals of a left knee injury. 

4. Entitlement to service connection for residuals of a left ankle injury. 

5. Entitlement to service connection for abnormal weight loss, to include claimed as due to undiagnosed illness. 

6. Entitlement to service connection for depression, to include claimed as due to undiagnosed illness. 

7. Entitlement to service connection for chest pain, to include claimed as due to undiagnosed illness. 

8. Entitlement to service connection for an anxiety disorder, to include claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.  

The Veteran, who is the appellant, served on active duty in the Army from April 1984 to December 1986, from September 1988 to February 1989, and from June 1991 to January 1992. He also had a period of active duty for training (ACDUTRA) from March 9, 1971 to July 11, 1971, as well as periods of inactive duty training in the Army Reserve.  He had a period of undetermined service during 1992 that will be addressed in the remand section below.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2002 and March 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In December 2009, the Board remanded the Veteran's claims for additional development.  The Board's remand included the issue of entitlement to service connection for delusional disorder, for which a statement of the case was to be issued and the Veteran given the opportunity to perfect his appeal.  Pursuant to the remand, a statement of the case on that issue was issued in December 2011. As the Veteran did not subsequently perfect his appeal as to that issue, it is not currently before the Board.

In a September 2013 decision, the Board remanded the current claims for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that he receives disability benefits from the Social Security Administration (SSA).  Although it is not entirely clear, it appears that his SSA disability claim may be premised on the same disabilities as are the subject of this appeal, to include the psychiatric and joint complaints.  Any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  These records must be obtained on remand, and if such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In a statement in March 2004 on the claims of service connection for posttraumatic stress disorder, depression, and anxiety disorder, the Veteran asserts that he was a victim of harassment and mistreatment through incidents of extremist behavior and gross civil rights violations at the hands of military personnel at Fort Chaffee, Arkansas, and Fort Sill, Oklahoma in 1992.  He has variously claimed that he was imprisoned at Fort Sill for 90 days (January 2003 VA examination) and four months (August 2014 VA examination).  

On VA psychiatric examination in January 2003, the criteria for a diagnosis of posttraumatic stress disorder were not met.  VA records since then show treatment for posttraumatic stress disorder and a diagnosis of posttraumatic stress disorder in May 2008.  VA examination in August 2014 resulted in a diagnosis of posttraumatic stress disorder related to the following incident:  "When he was at Fort Chaffee, Arkansas, military personnel broke through his door and handcuffed him.  They reportedly drove him through the woods and he feared for his life.  The Veteran further reported that he was taken to Fort Sill, Oklahoma, and kept in detention for four months.  The Veteran reported that he was detained for soliciting on a military installation."  

The record as it now stands is insufficient for the Board to determine the credibility of the Veteran's reported stressor, which is the basis for the VA examiner's diagnosis of posttraumatic stress disorder.  The record is also incomplete with respect to records identifying the nature of the military service the Veteran performed and the type of discharge he received for the period in 1992 when he claims these incidences occurred.

There is evidence that the Veteran served a period of active duty for special work from some unspecified date in 1992 until August 18, 1992.  At some time during that period of duty, he was apparently charged with violations of the Uniform Code of Military Justice.  The Veteran accepted a reduction in rank and a discharge under other than honorable conditions in lieu of a special court martial.  There is no documentation in the current record of any detention.  

There are affidavits of record along with references to a possible Congressional investigation regarding the Veteran's allegations of mistreatment.  It does not appear that the RO has attempted to obtain records of any such investigation.

The Veteran must be requested to provide additional details on his confinement, including specific dates and locations.  If he does so, the RO must request records documenting any confinement and the reasons therefor.  

Further, the RO has not made a formal determination as to what the Veteran's duty status was during the alleged events in the spring and summer of 1992, and whether the character of his discharge from such duty would be a bar to VA benefits.

The Veteran contends that he has abnormal weight loss and chest pains that he believes are due to undiagnosed illness.  In this regard, the Board notes that service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  The Veteran has not been provided with a VA examination to evaluate the weight loss and chest pain complaints.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  If such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file, and he must be notified as to the unavailability of records.

2.  Contact the Veteran and request that he provide additional details on his claimed confinement/detention at Ft. Sill in 1992, to include specific dates and locations.  Request complete military records documenting any confinement and the reasons therefor.  

3.  Request from the appropriate authorities the complete service personnel records of the Veteran pertaining to any period of confinement in 1992 as well as complete records of any investigation of his treatment/allegations that may have been undertaken, including by the U.S. Congress.  If no such records are available, document such.

4.  Make a formal determination as to what the Veteran's duty status was during the alleged events in the spring and summer of 1992, and whether the character of his discharge from such duty would be a bar to VA benefits.

5.  Schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of his claimed abnormal weight loss and chest pain.  The electronic claim file must be made available and reviewed by the examiner.  The examiner must discuss any reports of recurrent symptoms since service and indicate whether it is at least as likely as not that any abnormal weight loss and/or chest pain can be attributed to a known clinical diagnosis.  A diagnosis of gastroesophageal reflux disease must be ruled out or excluded.

If the examiner attributes any abnormal weight loss and/or chest pain to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition is related to or had its onset in service.  In doing so, the examiner must acknowledge and discuss his or her findings with respect to any lay report of recurrent symptoms since service.

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




